Citation Nr: 1813366	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-20 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for ischemic heart disease.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to secondary service connection for residuals of stroke.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Paul Kachevsky, Attorney




ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1965 to February 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2011 and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The issues entitlement to secondary service connection for residuals of stroke and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 25, 2013, the Veteran's ischemic heart disease has been productive of a workload of greater than 5 metabolic equivalent (METs) but not greater than 7 METs that resulted in dyspnea.  It was not manifested by a history of acute congestive heart failure, or evidence of left ventricular ejection fraction less than 50 percent.

2.  From January 25, 2013, the Veteran's ischemic heart disease has been productive of a workload of greater than 3 METs but not greater than 5 METs that resulted in dyspnea.  It is not manifested by a history of chronic congestive heart failure, or left ventricular ejection fraction of less than 30 percent.

3.  The Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks for the entire appeal period. 


CONCLUSIONS OF LAW

1.  Prior to January 25, 2013, the criteria for an initial rating in excess of 30 percent ischemic heart disease are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7006 (2017).

2.  From January 25, 2013, the criteria for an initial 60 percent rating for ischemic heart disease are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7006 (2017).

3.  The criteria for an initial rating in excess of 30 percent for PTSD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

In a March 2017 VA Form 9, Substantive Appeal, the Veteran's attorney appears to raise questions about the adequacy of the November 2015 psychiatric examination, by noting that the Decision Review Officer (DRO) who completed the December 2016 statement of the case seemed to indicate the examination was unclear.  The Veteran's attorney argued that if the examination report was unclear then it needed to be sent back for clarification.  The Board has reviewed the November 2015 VA examination report and finds that it is adequate for adjudication purposes and does not need to be sent back for further clarification.  It reflects that the examiner fully examined the Veteran, reviewed his claims file and his history regarding his symptom manifestations.  She also provided a full analysis regarding his appropriate psychiatric diagnoses.  Further, her analysis correlates with the symptom manifestations the Veteran has presented during the appeal period.   Thus, the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Neither the Veteran nor his attorney has raised any issues with the duty to notify or any other issues with the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

B.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ischemic Heart Disease

The Veteran's heart disability has been rated at 30 percent disabling since August 31, 2010 under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7006.  Under Diagnostic Code 7006, a 30 percent rating is warranted if a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is granted if there has been more than one episode of acute congestive heart failure in the past year; or if a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally, a 100 percent rating is justified for chronic congestive heart failure; or if a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent rating is also warranted for the first three months following a myocardial infarction.  38 C.F.R. § 4.104, Diagnostic Code 7006.

The evidence dated prior to January 25, 2013 does not more nearly approximate the criteria for assignment of a rating higher than 30 percent for the Veteran's ischemic heart disease.  In this regard, the February 2011 and August 2011 VA examination reports indicate no evidence of acute congestive heart failure, METs results greater than 3 but not greater than 5, or left ventricular dysfunction with ejection fraction between 30 and 50 percent.  Instead, the Veteran was found to have METs results greater than 5 but not greater than 7 accompanied by dyspnea and fatigue, and left ventricular dysfunction with ejection fractions of 54% and 69%.  See February 2011 and August 2011 VA examination reports.  There are no other pertinent findings dated prior to January 25, 2013.  As such, a rating higher than 30 percent is not available for this period.  

Beginning January 25, 2013, a 60 percent rating, but no higher, is warranted for ischemic heart disease.  The January 25, 2013 VA examination report revealed MET results greater than 3 but not greater than 5 resulting in dyspnea.  Thus, a 60 percent rating is warranted from January 25, 2013, as it is factually ascertainable that the criteria for a 60 percent rating have been met.  A higher 100 percent rating is not warranted, as there is no other evidence indicating chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  In particular, on January 2013 VA examination, testing revealed a left ventricular ejection fraction of 71% and no indication of chronic congestive heart failure.

Accordingly, for reasons outlined above, a 60 percent rating, but no higher, is warranted from January 25, 2013.  Prior to that date, a preponderance of the evidence is against a rating in excess of 30 percent, and the claim is denied.

PTSD

The Veteran is currently in receipt of a 30 percent disability rating for PTSD from June 29, 2012.  He asserts that his disability has increased in severity and warrants a higher rating.

The Veteran's PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is rated under the General Rating Formula for Mental Disorders, which provides a 30 percent rating for occupational and social impairment with decrease in work efficiency and intermittent period of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veterans impairment must be "due to" those symptoms, and that a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Initially, the Board notes that the November 2015 VA examiner diagnosed the Veteran with unspecified depressive disorder, and indicated that his depressed mood is attributable to his depression as well as his PTSD.  The examiner noted that medical records revealed persistent depressed mood prior to the death of the Veteran's significant other in October 2013 and more so since then.  However, she further indicated that symptom overlap precluded the differentiation of symptoms by diagnosis.  Thus, depressed mood symptoms will be considered in rating the severity of his PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).

VA amended 38 C.F.R. § 4.125(a) to indicate that a diagnosis of a mental disorder, to include PTSD, must conform to the standards set in the DSM-5.  The amendments are applicable to the appellant's claim. See 38 C.F.R. § 4.125; 79 Fed. Reg. 45,093, 45,094-96 (Aug. 4, 2014); 80 Fed. Reg. 14,308 (Mar. 19, 2015) (final) (providing that for all applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, DSM-5 will apply).  

Recently, in Golden v. Shulkin, No. 16-1208, 2018 U.S. App. Vet. Claims LEXIS 202 (Vet. App. Feb. 23, 2018), the United States Court of Appeals for Veterans Claims (Court) concluded that when assigning a psychiatric rating in cases where the DSM-5 applies, the Board should not use evidence of Global Assessment of Functioning (GAF) scores, as the DSM-5 rejected use of those scores.  Therefore, to the extent the evidence contains any GAF scores, these will not be further discussed.

Turning to the medical evidence of record, the Veteran was afforded a VA examination in November 2012.  The Veteran reported living with his significant other of 12 years.  He recalled that they had an active social life and frequently went out and traveled with friends, but that have not recently because his significant other sleeps a lot these days.  He reported being a member of the Eagles Club, as well as the AM Vets, where he used to serve as an officer and trustee.  The Veteran indicated that he enjoyed playing golf and last golfed with his brother in July.  The examiner described the Veteran to be cooperative, talkative, and very gregarious with intact cognitive functioning.  The Veteran denied experiencing delusions, hallucinations, obsessive compulsive behavior, or panic attacks.  He did report suicidal ideation in 1998 when he separated from his second wife, but denied any current suicidal ideation since that time.  He also endorsed symptoms of sleep impairment and anxiety.  The examiner stated that the Veteran had periodic interpersonal issues regarding romantic relationships and reported a past psychiatric hospitalization precipitated by such issues in the distant past.  Currently though, the examiner opined that the Veteran is adjusting to present stressors, such as his retirement and his lethargic significant other, and is also reporting ongoing PTSD type symptoms that have been long standing but have not interfered significantly with his life.  The examiner explained that neither his PTSD type symptoms nor his adjustment issues interfere with his life in such a way that significantly affects his functioning.  Ultimately, the examiner determined that the Veteran did not meet the criteria under DSM-IV for a diagnosis of any psychiatric disorder, to include PTSD.

At the November 2015 VA examination, the Veteran reported that his significant other of 15 years died in October 2013.  He stated that he lives alone now, and that he has been dealing with the loss much better in that his attitude has improved.  He indicated that he no longer socializes and stays home for days unless he attends group therapy or the Eagles Club.  His hobbies include watching TV, reading, taking care of his truck, and cleaning his house.  The Veteran reported having nightmares and panic attacks a couple times a week and increased irritability.  He responded negatively to inquiries about suicidal or homicidal ideations, impaired motivation, concentration issues, and risky or impulsive behaviors.  Upon examination, the Veteran was neatly groomed, displayed a varied affect appropriately without flattening, and had a cooperative, personable, friendly attitude, with intact attention and orientation.  He did not have delusions or hallucinations and used good judgment and insight.  The examiner noted symptoms of hypervigilance, exaggerated startle response, depressed mood, anxiety, and chronic sleep impairment.  The examiner diagnosed the Veteran with PTSD and found that it caused occupational and social impairment due to mild or transient symptoms.  The Board finds that the other competent medical evidence of record portrays a similar disability picture.

After review of the evidence of record, the Board finds that the severity of the symptoms and disability picture does not warrant a rating in excess of 30 percent.  In this regard, the Veteran's symptoms do not more nearly approximate a rating of 50 percent, as they are not of such a severity, frequency or duration, to result in occupational and social impairment with reduced reliability and productivity.  Specifically, there is no evidence in the record of flattened affect, impaired speech or memory, and he has never reported difficulty understanding complex commands or deficiencies in judgement or abstract thinking.  Also, there is no evidence demonstrating that the Veteran's PTSD symptoms negatively impacted his family relations.  January 2014 and November 2015 VA treatment records indicate that the Veteran regularly speaks to his brothers, his "step-daughter" and the family of his deceased significant other.  Additionally, although the Veteran reported isolating himself and having conflicting relationships with people, VA treatment records show that he still maintains a social life in that he continues to have relationships with his former employers after his retirement and attends events, such as a military dog handler's reunion.  See April 2016 and September 2016 VA treatment records.  Therefore, his social impairment does not more nearly approximate the frequency, duration, and severity of having a difficulty in maintaining and establishing relationships with others.

The Board acknowledges that the November 2015 VA examiner noted the Veteran experienced panic attacks a few times a week and that a symptom included in the criteria for a 50 percent rating is panic attacks more than once a week.  However, this symptom must be considered in light of its frequency, duration, and severity in regards to its effect on the Veteran's overall occupational and social impairment.  Here, the Veteran's overall disability picture does not reflect that the frequency, duration, and severity of symptoms of panic attacks cause his occupational and social impairment to be more reflective of reduced reliability and productivity; rather they reflect that they cause occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The record reflects that the frequency, duration, and severity of the Veteran's symptoms result in him generally functioning satisfactorily, and that his routine behavior, self-care, and conversation are normal. 

There are no other symptoms, either listed in the rating criteria or otherwise reflected in the record, throughout the appeal period of such frequency, duration, and severity that are reflective of occupational and social impairment with reduced reliability and productivity.  Therefore, a rating in excess of 30 percent is not warranted.


ORDER

An initial rating in excess of 30 percent for ischemic heart disease prior to January 25, 2013 is denied. 

A 60 percent, but no higher, rating for ischemic heart disease is granted from January 25, 2013. 

An initial rating in excess of 30 percent for PTSD is denied.


REMAND

The Veteran does not indicate that his residuals of stroke had its onset in service, but instead asserts that his residuals of stroke developed secondary to his ischemic heart disease and/or medication taken for ischemic heart disease.  See April 2011 statement.  The August 2011 VA examiner rendered a negative nexus opinion stating that there was no causal relationship between the Veteran's current residuals of stroke and his ischemic heart disease and/or medications taken for his heart condition.  However, this opinion is inadequate because it failed to address the question of secondary service connection based on aggravation.  Furthermore, the opinion did not include sufficient rationale.  Accordingly, an addendum opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA attempts to provide an examination, it must be adequate for adjudication purposes).  
As the Veteran asserts that he is unemployable as a result of his service-connected ischemic heart disease, his entitlement to a TDIU is inextricably intertwined with the award granted above and with the claim of service connection for residuals of a stroke and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Any outstanding VA and private treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records from December 2016 to the present.

2. With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records.

3. Then refer the claims file to an examiner other than the August 2011 VA examiner to determine the nature and etiology of any residuals of stroke.  The entire claims file should be made available to the examiner.  No additional examination is necessary, unless the examiner determines otherwise.  

Following a review of the claims file, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's residuals of stroke:

(a) is proximately due to his service-connected ischemic heart disease and/or medication taken for ischemic heart disease; or
(b) has been aggravated (i.e., any worsening in the severity of the condition beyond its natural course) by his service-connected ischemic heart disease and/or medication taken for ischemic heart disease.

A complete rationale must be provided for all opinions.  If any requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion would be speculative.

4. Then, after taking any additional development deemed necessary, readjudicate the claim, to include the Veteran's entitlement to a TDIU, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


